DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, lines 1 – 17, in the reply filed on 11/11/20 is acknowledged.  
The traversal is on the ground(s) that examining Groups I and II would not cause undue burden because a container for fiber materials is recited in both claims 1 and 18 comprising a plurality of perforations and configured to be suspended in a vessel and rotate within the vessel; that thus there is substantial overlap between the subject matter.
This is not found persuasive because the two groups are not co-extensive, requiring different fields of search, thus causing undue burden. Specifically, for the method claims, a search is performed for a method to recover fibers from a composite, wherein the apparatus is taken into account but is not the determining factor on whether the claims are patentable or not. To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961). Meanwhile, for the apparatus claims the opposite is true, wherein a search is performed for the claimed apparatus and its patentability does not depend on contacting it with fiber reinforced .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the mass" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites that the gas produces a positive pressure in the reaction vessel, and claim 14, which depends from claim 12, recites a pressure of 5 - 1000 Torr (i.e., 0.006 – 1.36 atm). It is unclear if these pressures are amounts of pressure added to the atmospheric pressure (1 atm) in the vessel or if they represent the total pressure in the vessel, such if the vessel was removed air and replaced with the gas so as to give a pressure as low as 0.006 atm. It is unclear if by positive pressure on the vessel it is meant a pressure above atmospheric pressure or if it is positive because vacuum is replaced with the inert gas to give the vessel a positive pressure.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 10,662,108. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘108 recites that the temperature of the Lewis base is greater than 150oC but less than its boiling point while the present claims recite a molten Lewis base, which necessarily means that the Lewis base is at the temperature recited in ‘108 since the MP of  the Lewis base used in both inventions, namely TPPO, is 154-158oC and its BP is 360oC, thus making both inventions obvious variants of each other.

Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 10 - 20 of copending Application No. 16/845,494 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘494 recites a composition comprising a depolymerization liquid comprising a Lewis base and a fiber reinforced polymer while the present claims recite a method to depolymerize the same fiber reinforced polymer with the same Lewis base, making them obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 6 and 8 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEYNBERGH et al (US 2011/0065817).
WEYNBERGH discloses (see entire document) a method to recover fibers from a fiber reinforced polymer, the process comprising contacting said polymer with a solvent selected from tetrahydrofuran (THF), methyl ethyl ketone (MEK), NMP, or MIBK (abstract, [0010]-[0012], [0019], [0025]). Although WEYNBERGH is silent on whether said solvents are Lewis bases, they are considered Lewis, noting that a composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
WEYNBERGH discloses that any technique can be used to perform the recycling  process, and preferably it is done with  the use of a rotating tumbler ([0020]). Specifically, the apparatus is a closed reactor selected from a dissolver-filter placed vertically in which a screen is incorporated as a bottom filtration plate, or the rotating tumbler which is a cylindrical closed reactor is placed horizontally and contains a cylindrical perforated basket, or other cylindrical closed reactor placed vertically also containing a cylindrical perforated basket ([0022]) [reading on the claimed rotating container having a plurality of perforations and suspended in a vessel].
WEYNBERGH discloses that, advantageously, the perforated basket in the rotating tumbler allows the fibers to stay inside while allowing the solvent to circulate so that efficient dissolution can occur and allowing the polymer solution to be discharged through the perforated basket ([0033], [0037]).
WEYNBERGH discloses to heat the mixture of fiber reinforced polymer with the solvent at a temperature wherein the solvent is advantageously a liquid at that temperature and for a period of time sufficient to extract the carbon fibers from the polymer to yield free fiber ([0022], [0023], [0030]-[0032]) [as claimed].  
The operation is carried out under an inert atmosphere ([0034]) [as claimed]. 
The free fiber is separated/extracted from the admixture through the perforated basket or by filtration, and the fiber is washed or stripped with steam ([0035], [0036], [0039]). The washing solvent comprises alcohol ([0027], [0028]) or can be the same as the dissolution solvent, i.e. tetrahydrofuran, etc. ([0039], claim 2). The polymer solution is precipitated with water and the solvent is evaporated ([0043], [0044]).
The solvent is sent to a condenser and stored to be re-used in a subsequent batch of the process for either the dissolving step or the washing step ([0039], [0044]) [as claimed]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WEYNBERGH et al (US 2011/0065817).
WEYNBERGH’s disclosure is discussed above and is incorporated herein by reference.
Claim 2: WEYNBERGH discloses to rotate the container ([0022], [0023]), but is silent about alternating the direction of rotation. However, it would have been obvious to one of ordinary skill in the art to have alternated the rotation or to have rotated in one direction as a matter of design choice, for the same purpose of depolymerizing the polymer and recovering the fiber. To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Claim 7: WEYNBERGH discloses to heat the mixture of fiber reinforced polymer with the solvent at a temperature wherein the solvent is advantageously a liquid at that temperature to extract the carbon fibers from the polymer to yield free fiber ([0030]), but does not teach the claimed 150-360oC. However, it would have been obvious to one of ordinary skill in the art to have used a temperature which is dependent on the solvent that is being used so that it is advantageously a liquid at that temperature in order to extract the carbon fibers from the polymer to yield free fiber.
Claim 14: WEYNBERGH discloses that the operation can be carried out at any pressure, such as 2-4 bar ([0031]). In light of such disclosure, it would have been obvious to one of ordinary skill in the art to have use any pressure during the operation and still have arrived at a depolymerized polymer and recovered free fiber.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over MOISAN (WO 2016/198781, using machine translation) in view of WEYNBERGH et al (US 2011/0065817).
WEYNBERGH’s disclosure is discussed above and is incorporated herein by reference.
MOISAN discloses (see entire document) a process to recover fibers from composite materials [reading on the claimed fiber reinforced polymer], namely an epoxy/carbon fiber composite ([0002]) [reading on claim 15], by placing the material in a solvolysis reactor [as claimed] and adding to it a solvent under temperature of 125-225oC or 250-380oC [as per claim 7] and pressure of 1x103 – 3 x10-3 Pa (wherein 1x103 Pa = 7.5 Torr) [as per claim 14] to depolymerize the polymer to yield free fiber (abstract, [0015], [0016], [0025], [0028], claims 1, 5, 8) [as claimed]. 
The reactor comprises a perforated basket that holds the composite [as claimed], a mechanical stirrer to effect movements of revolution, a gas inlet, a heating means ([0026], [0036], [0040], claims 4, 12, fig 1).  Nitrogen gas is injected into the system ([0003], [0048]) [as claimed]. 
The fibers are separated from the degraded product ([0008], [0017]) [as claimed] with a post-treatment comprising a solvent ([0013], [0018]) [as claimed]. Distillation can also be performed to separate the fluids from the fibers ([0030]). The fibers are recovered to be free of all traces of foreign matter ([0031]). A solvent, such as dichloromethane can be used to wash the fibers ([0083]) [reading on claim 11].
MOISAN is silent regarding the perforated basket rotating in the reactor of claim 1 and alternating the direction of rotation of claim 2. However, MOISAN discloses that placing the  composite material in the perforated basket housed in the reactor is advantageous since the residues of the resin can be discharged through the pores of the basket thus facilitating the recovery of the fibers ([0025]), and  discloses that agitation with a stirrer results in better depolymerization when compared to no agitation ([0064]). It would have been obvious to one of ordinary skill in the art to have used any method of agitation, such as a stirrer to stir the mixture or a vessel itself rotating and to thus stir the mixture, wherein in either case the polymer is depolymerized and the fiber is recovered. To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961). In addition, WEYNBERGH discloses that the container rotates. One of ordinary skill in the art would be motivated to rotate MOISAN’s apparatus as taught by WEYNBERGH for the same purpose taught by both references of agitating the mixture in order to melt the polymer and recover the fibers.
The solvent can be gaseous, liquid or supercritical ([0005]), and can be aqueous or non-aqueous solvents ([0019]), preferably a non-protic solvent (i.e., not having hydrogen that can from H-bonds) ([0021]), such as CO2 or O3 ([0022]). The oxide ion of carbon dioxide is considered a Lewis base because of its lone pairs of electrons, thus meeting the claimed Lewis base. MOISAN also discloses water as the solvent (abstract). Water is considered a Lewis base because of its lone pair of electrons, thus also meeting the claimed Lewis base. MOISAN fails to teach a solvent that has a melting point of at least 35oC. However, it would have been obvious to one of ordinary skill in the art to have used WEYNBERGH’s solvents in MOISAN’s process interchangeably since both references disclose to use a solvent which is a Lewis base to dissolve the polymer of a fiber reinforced polymer in order to recover its fibers using an apparatus that comprises a perforated basket which is situated inside a vessel.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over XU (CN 102391543, using machine translation) and/or ADAM (US 2014/0023581) on their own and/or in view of WEYNBERGH et al (US 2011/0065817) and/or MOISAN (WO 2016/198781, using machine translation).
WEYNBERGH’s and MOISAN’s disclosures are discussed above and are incorporated herein by reference.
XU discloses (see entire document) a method to recover carbon fibers from a carbon fiber reinforced polymer, wherein the polymer is a thermoset epoxy resin (abstract, [0004]), the process comprising contacting said polymer with a solvent selected from dimethyl sulfoxide, methyl ethyl ketone, acetone, ethyl acetate, tetrahydrofuran, methyl pyrrolidone, dioxane and pyridine, in order to depolymerize the polymer ([0015], claim 3) [wherein XU’s solvents are considered Lewis bases since they contain either oxygen, nitrogen or sulfur having free electron pairs].
The admixture is first heated then cooled and washed with an acetone wash solvent. After the fibers are recovered, the liquid is distilled/evaporated to recover the solvent and depolymerized polymer (abstract; [0009], [0018], [0020, [0023], claim 1).
The heating step is done at 50 – 300oC ([0017], claim 1) [as claimed].
ADAM discloses (see entire document) a method to recover fibers from a fiber reinforced polymer, such as epoxy,  by contacting said polymer with an extraction solvent comprising one or a combination of furan-carbaldehyde and dimethylformamide (abstract, [0004], [0020], [0022], [0024], [0026], [0027]). Although ADAM is silent on whether the extraction solvents are Lewis bases, they are considered Lewis bases, noting that a composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
ADAM discloses to heat the mixture of fiber reinforced polymer with the solvent for a period of time sufficient to extract the carbon fibers from the polymer to yield free fiber ([0004], [0006, [0008], [0021], [0028], [0030], [0032]) [as claimed]. The recycled admixture is cooled, the free fiber is separated/extracted from the admixture, and the fiber is purified ([0006], [0008], [0011], [0031], [0042]). ADAM discloses to add an additional solvent to the extraction solvent, such as dimethylformamide ([0026]) [reading on the claimed wash solvent]. Adam also discloses that, after the fibers are isolated, the solvent can be re-applied to recycle additional fibers from the resin that was previously treated ([0025], [0035], [0036]).
XU and/or ADAM are silent regarding recovering the fibers in the claimed container having a plurality of perforations which rotates and which is suspended in a reaction vessel. However:
 It would have been obvious to one of ordinary skill in the art to have chosen an apparatus to perform the references’ processes as a matter of design choice for the stated objective of depolymerizing the polymer to recover the fibers in the composite, and have thus arrived at the claimed invention with reasonable expectation of success.
Additionally, it would have been obvious to one of ordinary skill in the art to have used WEYNBERGH’s and/or MOISAN’s vessel in XU’s and/or ADAM’s processes since WEYNBERGH and MOISAN disclose that placing the fiber reinforced polymer in the perforated basket housed in the reactor is advantageous since the residues of the resin can be discharged through the pores of the basket thus facilitating the recovery of the fibers, and  disclose that rotation or agitation with a stirrer results in better depolymerization when compared to no agitation, wherein all references are concerned with the same field of endeavor of depolymerizing the polymer to recover the fibers in the fiber reinforced polymer by mixing the fiber reinforced polymer with a solvent at elevated temperatures to dissolve the polymer and recover the fibers of the fiber reinforced polymer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WEYNBERGH et al (US 2011/0065817) in view of MOISAN (WO 2016/198781, using machine translation) and/or XU (CN 102391543, using machine translation) and/or ADAM (US 2014/0023581).
WEYNBERGH’s, MOISAN’s, XU’s and ADAM’s disclosures are discussed above and are incorporated herein by reference.
WEYNBERGH discloses that any kind of polymer can be used for the disclosed process to remove the fibers from fiber reinforced polymers, and gives PVC as an example ([0016]), but is silent regarding epoxy in particular. However, it would have been obvious to one of ordinary skill in the art to have used MOISAN’s or XU’s or ADAM’s fiber reinforced epoxy in WEYNBERGH’s process since WEYNBERGH discloses that any polymer can be used in the process, wherein all applied references are concerned with the same field of endeavor of depolymerizing the polymer to recover the fibers in the fiber reinforced polymer by mixing the fiber reinforced polymer with a solvent at elevated temperatures to dissolve the polymer and recover the fibers of the fiber reinforced polymer, and wherein WEYNBERGH and MOISAN use an apparatus that comprises a perforated basket which is situated inside a vessel.

Allowable Subject Matter
Claims 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest references of record fail to teach or render obvious the claimed method to recover carbon fibers from a carbon fiber reinforced polymer, wherein the polymer is contacted with a Lewis base selected specifically from phosphine compounds, such as enumerated in claims 16 and 17.
There is no motivation to use said claimed phosphine compounds as the solvent for fiber reinforced polymers that can strip the polymer from the fibers by depolymerizing the polymer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765